Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 22 December 2020, with respect to rejections of record under 35 U.S.C. 102 have been fully considered and are persuasive. Ogihara (US 20130280604 A1) teaches the instant claimed organic crystal layer in an electrode, and the electrode cannot read on the claimed electrolyte layer because an electrode of Ogihara could not be configured to be interposed between and separate the claimed positive and negative electrodes since this would cause a short circuit. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 in view of Masayuki, of record. 
Similarly, applicant’s arguments filed 18 November 2020, with respect to double patenting rejections of record have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection under double patenting is made view of Masayuki, of record. 

Response to Amendment
	In view of applicant’s amendment to Claim 14, the objection of record to Claim 14 is overcome.
	In view of applicant’s amendment of Claim 5, the rejection of record under 35 U.S.C. 112(d) previously erroneously indicated as applicable to Claim 7 rather than Claim 5 is overcome.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Instant Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claim 1 of copending Application No. 15/574,022, hereinafter "022 claims" in view of Masayuki (JP 2008308421 A and its machine translation provided by the examiner with the office action mailed 27 January 2020). Instant Claim 1 requires electrodes and an electrolyte with an organic solvent and an organic crystal layer while '022 Claim 1 requires an electrode with the same organic crystal layer, a positive electrode and an electrolyte. The primary difference between the claims is the presence of the organic crystal layer in the electrolyte versus the electrode. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent off of the central R group being one layer and M itself being another layer, and see [0023] specifically indicating trilithium sulfoterephthalate) and also indicates that this ionic compound can be used for an electrochemical device such as a battery as an electrolyte salt constituting an electrolytic solution or as a component of a film provided on the surface of an electrode. It is the examiner’s position that the ionic compound of Masayuki and the layered structure of Ogihara are analogous as additives of electrodes (the layered structure of Ogihara being an additive in combination with the typical carbon materials of negative electrodes). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the layered structure of Ogihara in an electrolyte that is interposed between and in direct contact with the positive electrode and the negative electrode as is typically of nonaqueous electrolyte secondary batteries in order to improve conductivity and the chemical stability of the electrolytic solution, so that the cycle characteristics can be improved (see Masayuki [0070]).
Further differences between the instant claims and the ‘022 claims include (1) the instant claim requiring active materials for both the positive and negative electrodes, which would be obvious to one of ordinary skill in the art, (2) the instant claim requiring that the negative electrode active material have a higher operating voltage than the layered structure of the electrolyte, which would have been obvious 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,932,758, hereinafter "758 claims". Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 1 and '758 Claim 1 require the same organic crystal layer with the only difference between them being their functionality. Instant Claim 1 requires the organic crystal layer function as an electrolyte when combined with an organic solvent while '758 Claim 1 requires that the organic crystal layer function as an electrode active material when combined with particular crystallographic features. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent off of the central R group being one layer and M itself being another layer, and see [0023] specifically indicating trilithium sulfoterephthalate) and also indicates that this ionic compound can be used for an electrochemical device such as a battery as an electrolyte salt constituting an electrolytic solution or as a component of a film provided on the surface of an electrode. It is the examiner’s position that the ionic compound of Masayuki and the layered structure of Ogihara are analogous as additives of electrodes (the layered structure of Ogihara being an additive in combination with the typical carbon materials of negative electrodes). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the layered structure of Ogihara in an electrolyte that is interposed between and in direct contact with the positive electrode and the negative electrode as is .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
While instant [0027] indicates that the electrolyte may be interposed between the positive and negative electrode in addition to a separator, the spec does not provide support for the claim language requiring that the electrolyte be interposed between and separate a positive electrode and a negative electrode.

Claim Rejections - 35 USC § 103
Claims * are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 20130280604 A1) in view of Masayuki (JP 2008308421 A and its machine translation provided by the examiner with the office action mailed 27 January 2020), all of record.
Regarding Claim 1, Ogihara teaches an energy storage device (a nonaqueous electrolyte secondary battery) comprising an electrolyte layer comprising an organic solvent (separator 24 is filled with ion-conducting medium 27 reading on the claimed organic solvent) configured to be interposed between and separate a positive electrode (positive electrode 22) and a negative electrode (negative electrode 23) in the energy storage device (see figure 7).
Ogihara further teaches an organic crystal layer including a layered structure, the layered structure (see figures 1 and 2) including an organic backbone layer containing an aromatic dicarboxylic acid anion having an aromatic ring structure, wherein the aromatic dicarboxylic acid anion having the aromatic ring has at least one of a non-fused polycyclic structure in which two or more aromatic rings are linked together, and/or a fused polycyclic structure in which two or more aromatic rings are fused together (see specific chemical structures having “fused” rings as claimed in formula 2, [0037]) and an alkali metal element layer including an alkali metal element that is coordinated with oxygen contained in a carboxylic acid of the organic backbone layer to form a framework (see [0017] reciting this structure). Although Ogihara does not explicitly recite that the electrolyte layer is in insulating substance, since the compound of the instant invention is identical to the compound taught by Ogihara, it would be expected that the layer structure of Ogihara would also be insulating as claimed. Ogihara teaches the claimed layered structure in an active material of a negative electrode. The negative electrode of Ogihara also includes graphite (see [0041]), which is the “typical” negative electrode active material (see [0013]). Ogihara does not teach the claimed layered structure in an electrolyte layer as claimed. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent 
Regarding Claims 2 and 3, while Ogihara is silent as to the dielectric constant of the organic solvent, Ogihara recites propylene carbonate as the ion-conducting medium reading on the claimed organic solvent (see [0044]), which is the same material as the instant application and instant Claim 3 (see instant [0021]), and therefore would be expected to have the claimed dielectric constant of 10 or more.
Regarding Claim 4, Ogihara in view of Masayuki teaches an electrolyte as recited in Claim 1 with open language "comprising", thereby allowing for additional components, and dependent Claim 4 excludes a "supporting electrolyte". The term "supporting electrolyte" is sufficiently broad that Ogihara and Masayuki still teach the claim because the ion-conducting medium solvent described in [0044] of Ogihara reads on the claimed organic solvent and the support salt included with the ion-conducting medium solvent described in Ogihara [0044] can be considered to be a component of the organic solvent in Claim 1, rather than a distinct "supporting electrolyte" as excluded by Claim 4.
Claim 5, Ogihara further teaches that the layer structure is represented by formula (1) when a represents an integer of 2 and A represents lithium, an alkali metal (see formula 2 in [0037]).
Regarding Claim 6, Ogihara further teaches that the alkali metal element layer of the layered structure includes lithium (see again formula 2 in [0037]).
Regarding Claim 7, Ogihara further teaches the same process of forming the organic crystal layer structure (lithium 2,6-naphthalenedicarboxylate) as the instant application (see [0054] of Ogihara compared to instant [0038]); therefore, it would be expected that the organic crystal layer of Ogihara would be one or more of a self-standing film and a self-standing plate-like body (see also the figures of Ogihara showing particular interplanar spacing in a standing structure).
Regarding Claim 8, although Ogihara is silent as to the packing ratio of the organic crystal layer, since Ogihara meets the requirements of the organic crystal layer as described with respect to Claim 1 and there is no clear distinction between the crystal layer of Ogihara and that of the claim, the packing ratio of crystal layer taught by Ogihara would be expected to be the same as the instant application, thereby meeting the claim requirements. Further, Ogihara further teaches the same process of forming the organic crystal layer structure (lithium 2,6-naphthalenedicarboxylate) as the instant application (see [0054] of Ogihara compared to instant [0038]).
Regarding Claim 9, Ogihara further teaches that a portion of the layered structure which is other than the alkali metal element layer does not include an alkali metal (see again formula 2 in [0037], which clearly does not have lithium or any other alkali metals attached to the aromatic rings structure other than the "alkali metal element layer" represented by the carboxylic acid and lithium groups).
Regarding Claim 10, Ogihara teaches an energy storage device (a nonaqueous electrolyte secondary battery) comprising a positive electrode (positive electrode 22) including a positive electrode active material (see [0043] describing positive electrode active materials including sulfides containing a transition metal element and oxides containing lithium and a transition metal element); a negative 
Ogihara further teaches an organic crystal layer including a layered structure, the layered structure (see figures 1 and 2) including an organic backbone layer containing an aromatic dicarboxylic acid anion having an aromatic ring structure, wherein the aromatic dicarboxylic acid anion having the aromatic ring has at least one of a non-fused polycyclic structure in which two or more aromatic rings are linked together, and/or a fused polycyclic structure in which two or more aromatic rings are fused together (see specific chemical structures having “fused” rings as claimed in formula 2, [0037]) and an alkali metal element layer including an alkali metal element that is coordinated with oxygen contained in a carboxylic acid of the organic backbone layer to form a framework (see [0017] reciting this structure). Ogihara teaches the claimed layered structure in an active material of a negative electrode. The negative electrode of Ogihara also includes graphite (see [0041]), which is the “typical” negative electrode active material (see [0013]). Ogihara does not teach the claimed layered structure in an electrolyte layer as claimed. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent off of the central R group being one layer and M itself being another layer, and see [0023] specifically indicating trilithium sulfoterephthalate) and also indicates that this ionic compound can be used for an electrochemical device such as a battery as an electrolyte salt constituting an electrolytic solution or as a component of a film provided on the surface of an electrode. It is the examiner’s position that the ionic compound of Masayuki and the layered structure of Ogihara are analogous as additives of electrodes (the layered structure of Ogihara being an additive in combination with the typical carbon materials of negative electrodes). Therefore, it would have been obvious to one 
Further, although Ogihara does not explicitly recite that the negative electrode active material (conductor material) has a higher operating voltage than the layered structure, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that in order for the conductor to effectively provide higher electron conductivity to the electrode, it would need to have a higher operating voltage than the layered structure.
Regarding Claim 11, Ogihara further teaches a bipolar electrode (see experimental example 1, [0054]-[0056] and bipolar test cell, [0057]-[0058]), the bipolar electrode including a current collector (copper foil collector, see [0056]), a positive electrode mixture layer disposed on a surface of the current collector, the positive electrode mixture layer including the positive electrode active material, and a negative electrode mixture layer disposed on another surface of the current collector, the negative electrode mixture layer including the negative electrode active material (see figure 7), and the electrolyte interposed between the positive electrode mixture layer and the negative electrode mixture layer disposed on an adjacent current collector (see again figure 7).
While Ogihara does not explicitly recite that the current collector is capable of alloying with the alkali metal at a potential lower than a redox potential of the negative electrode active material, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the electrochemical reaction occurring in a battery typically occurs in the electrode active material as opposed to the current collector, as the current collector's responsibility within the battery is 
Ogihara does not teach a plurality of the bipolar electrodes are stacked on top of one another with the electrolyte being interposed between each adjacent two of the bipolar electrodes. However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to duplicate the unit cells of Ogihara in order to obtain a larger amount of power depending on power demands of the electric load that the battery is powering.
Regarding Claim 12, while Ogihara experimental example 1 recites a copper current collector, in [0041] and [0043], aluminum is recited as an alternative to copper for the current collector for positive and negative electrodes. Therefore, one of ordinary skill in the art as of the effective filing date of the claimed invention could have switched the copper current collector for aluminum depending on available materials.
Regarding Claim 14, Ogihara further teaches that the negative electrode has a charge-discharge potential of 0.5 to 1.0 V with respect to lithium metal, which is very close to the claimed range of 1.0 V or more. However, the claim does not provide any structure to give this range sufficient specificity to be considered critical, and it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to select an appropriate negative electrode material / electrolyte combination to achieve the claimed potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723